Filed 1/28/14 P. v. Moore CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


THE PEOPLE,
         Plaintiff and Respondent,
                                                                         A136129
v.
DANIEL CRAIG MOORE,                                                      (Contra Costa County
                                                                          Super. Ct. No. 05-110619-4)
         Defendant and Appellant.


In re DANIEL CRAIG MOORE,
                                                                         A140720
         on Habeas Corpus.


         Daniel Craig Moore was charged with felony infliction of corporal injury to a
spouse (Pen. Code, § 273.5, subd. (a)) and convicted of the lesser offense of
misdemeanor assault (§ 240). He was also convicted of dissuading a witness from
reporting a crime (§ 136.1, subd. (b)), injuring a wireless communication device
(§ 591.5), and vandalism (§ 594, subd. (a)). The court granted defendant probation
conditioned upon serving 180 days in jail. Defendant failed to appear for his jail
commitment and returned to his native England. A warrant for defendant’s apprehension
was issued and remains active.
         Defendant’s attorney filed a notice of appeal on his behalf several days after
defendant absconded. Defendant, through appointed counsel, continues to pursue his
appeal and has also filed a petition for a writ of habeas corpus and coram vobis. On the
court’s own motion, the appeal and petition are consolidated. The Attorney General


                                                             1
moves to dismiss the appeal, claiming fugitive disentitlement. We shall dismiss the
appeal and deny the petition.
                                           Discussion
          An appellate court may dismiss the appeal of a defendant who is a fugitive from
justice. (Polanski v. Superior Court (2009) 180 Cal. App. 4th 507, 531.) As the California
Supreme Court has long- recognized: “A party to an action cannot, with right or reason,
ask the aid and assistance of a court in hearing his demands while he stands in an attitude
of contempt to legal orders and processes of the courts of this state.” (MacPherson v.
MacPherson (1939) 13 Cal. 2d 271, 277.) “Defendant’s flight from the court’s jurisdiction
makes a mockery of the justice system because it places the misdemeanant, rather than
the courts, in the position of determining whether to submit to the court’s judgment.”
(People v. Kubby (2002) 97 Cal. App. 4th 619, 626.)
          Fugitive disentitlement “is not an automatic rule but a discretionary tool of the
courts that may only be applied when the balance of all equitable concerns leads the court
to conclude that it is a proper sanction for a party’s flight.” (Polanski v. Superior Court,
supra, 180 Cal.App.4th at p. 533.) Disentitlement is appropriate here, where defendant
seeks “relief from the courts while ‘insulating [himself ]from the consequences of an
unfavorable result.” (Id. at p. 538.) “ ‘This is the heads I win, tails you’ll never find me’ ”
dynamic that arises when a fugitive seeks to undercut criminal proceedings against
himself or herself without subjecting himself or herself to the criminal justice system.
This fundamental enforceability problem is at the core of the disentitlement doctrine.”
(Ibid.)




                                                2
                                      Disposition
       The appeal is dismissed. The petition for a writ of habeas corpus and/or coram
vobis is denied.




                                                _________________________
                                                Pollak, J.


We concur:


_________________________
McGuiness, P. J.


_________________________
Siggins, J.




                                            3